Exhibit 10.1


REVOLVING LINE OF CREDIT NOTE




$125,000,000.00            Conshohocken, Pennsylvania                 June 1,
2018
                                        


FOR VALUE RECEIVED, the undersigned GLOBUS MEDICAL, INC. and GLOBUS MEDICAL
NORTH AMERICA, INC. ("Borrower") promises to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Bank") at its office at MAC: Y1392-080, 300 Barr
Harbor Drive, 8th Floor, Suite 850, Conshohocken, Pennsylvania 19428-2998, or at
such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of One Hundred Twenty Five Million Dollars ($125,000,000.00), or so much thereof
as may be advanced and be outstanding, with interest thereon, to be computed on
each advance from the date of its disbursement as set forth herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    "Daily One Month LIBOR" means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.


(b)    "LIBOR" means (i) for the purpose of calculating effective rates of
interest for loans making reference to LIBOR Periods, the rate of interest per
annum determined by Bank based on the rate for United States dollar deposits for
delivery on the first day of each LIBOR Period for a period approximately equal
to such LIBOR Period as published by the ICE Benchmark Administration Limited, a
United Kingdom company, at approximately 11:00 a.m., London time, two London
Business Days prior to the first day of such LIBOR Period (or if not so
published, then as determined by Bank from another recognized source or
interbank quotation), or (ii) for the purpose of calculating effective rates of
interest for loans making reference to Daily One Month LIBOR, the rate of
interest per annum determined by Bank based on the rate for United States dollar
deposits for delivery of funds for one (1) month as published by the ICE
Benchmark Administration Limited, a United Kingdom company, at approximately
11:00 a.m., London time, or, for any day not a London Business Day, the
immediately preceding London Business Day (or if not so published, then as
determined by Bank from another recognized source or interbank quotation);
provided, however, that if LIBOR determined as provided above would be less than
zero percent (0.0%), then LIBOR shall be deemed to be zero percent (0.0%).


(c)    "LIBOR Period" means a period commencing on a New York Business Day and
continuing for one (1) or three (3) months, as designated by Borrower, during
which all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided however, that (i) no LIBOR
Period may be selected for a principal amount less than One Hundred Thousand
Dollars ($100,000.00), (ii) if the day after the end of any LIBOR Period is not
a New York Business Day (so that a new LIBOR Period could not be selected by
Borrower to start on such day), then such LIBOR Period shall continue up to, but
shall not include, the next New York Business Day after the end of such LIBOR
Period, unless the result of such extension would be to cause any immediately
following LIBOR Period to begin in the next calendar month in which event the
LIBOR Period shall continue up to, but shall not include, the New York Business
Day immediately preceding the last day of such LIBOR Period, and (iii) no LIBOR
Period shall extend beyond the scheduled maturity date hereof.







--------------------------------------------------------------------------------





(d)    "London Business Day" means any day that is a day for trading by and
between banks in dollar deposits in the London interbank market.


(e)    "New York Business Day" means any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.


(f)    "State Business Day" means any day except a Saturday, Sunday or any other
day on which commercial banks in the jurisdiction described in “Governing Law”
herein are authorized or required by law to close.


INTEREST:


(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(i) at a fluctuating rate per annum determined by Bank to be seventy-five
hundredths percent (0.75%) above Daily One Month LIBOR in effect from time to
time, or (ii) at a fixed rate per annum determined by Bank to be seventy-five
hundredths percent (0.75%) above LIBOR in effect on the first day of the
applicable LIBOR Period. Bank is hereby authorized to note the date, principal
amount and interest rate applicable thereto and any payments made thereon on
Bank's books and records (either manually or by electronic entry) and/or on any
schedule attached to this Note, which notations shall be prima facie evidence of
the accuracy of the information noted.


(b)    Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR for a LIBOR Period, it may be continued by
Borrower at the end of the LIBOR Period applicable thereto so that all or a
portion thereof bears interest determined in relation to Daily One Month LIBOR
or to LIBOR for a new LIBOR Period designated by Borrower, (ii) at any time any
portion of this Note bears interest determined in relation to Daily One Month
LIBOR, Borrower may convert all or a portion thereof so that it bears interest
determined in relation to LIBOR for a LIBOR Period designated by Borrower, and
(iii) at the time an advance is made hereunder, Borrower may choose to have all
or a portion thereof bear interest determined in relation to Daily One Month
LIBOR or to LIBOR for a LIBOR Period designated by Borrower.


To select an interest rate option hereunder determined in relation to LIBOR for
a LIBOR Period, Borrower shall give Bank notice thereof that is received by Bank
prior to 11:00 a.m. in the jurisdiction described in “Governing Law” herein on a
State Business Day at least two State Business Days prior to the first day of
the LIBOR Period, or at a later time during such State Business Day if Bank, at
its sole discretion, accepts Borrower’s notice and quotes a fixed rate to
Borrower. Such notice shall specify: (A) the interest rate option selected by
Borrower, (B) the principal amount subject thereto, and (C) for each LIBOR
selection, the length of the applicable LIBOR Period. If Bank has not received
such notice in accordance with the foregoing before an advance is made hereunder
or before the end of any LIBOR Period, Borrower shall be deemed to have made a
Daily One Month LIBOR interest selection for such advance or the principal
amount to which such LIBOR Period applied. Any such notice may be given by
telephone (or such other electronic method as Bank may permit) so long as it is
given in accordance with the foregoing and, with respect to each LIBOR
selection, if requested by Bank, Borrower provides to Bank written confirmation
thereof not later than three State Business Days after such notice is given.
Borrower shall reimburse Bank immediately upon demand for any loss or expense
(including any loss or expense incurred by reason of the liquidation or
redeployment of funds





--------------------------------------------------------------------------------





obtained to fund or maintain a LIBOR borrowing) incurred by Bank as a result of
the failure of Borrower to accept or complete a LIBOR borrowing hereunder after
making a request therefor. Any reasonable determination of such amounts by Bank
shall be conclusive and binding upon Borrower. Should more than one person or
entity sign this Note as a Borrower, any notice required above may be given by
any one Borrower acting alone, which notice shall be binding on all other
Borrowers.


(c)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(d)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then at the option of Bank, in its sole and absolute
discretion, the outstanding principal balance of this Note shall bear interest
at an increased rate per annum (computed on the basis of a 360-day year, actual
days elapsed) equal to four percent (4%) above the rate of interest from time to
time applicable to this Note.


BORROWING AND REPAYMENT:


(a)    Borrowing and Repayment of Principal. Borrower may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above.
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder. The outstanding principal balance of this Note
shall be due and payable in full on May 31, 2019.


(b)    Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each month, commencing July 1, 2018, and on the maturity date
set forth above.


(c)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the written request of (i) the
PRESIDENT, CFO or any one acting alone who are authorized, in writing signed by
the PRESIDENT or CFO and addressed to the Bank, to request advances and direct
the disposition of any advances until written notice of the revocation of such
authority is received by the holder at the office designated above, or (ii) any
person, with respect to advances deposited to the credit of any





--------------------------------------------------------------------------------





deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.


(d)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to Daily One Month LIBOR, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR, with such payments applied to the oldest LIBOR Period first.


PREPAYMENT:


(a)    Daily One Month LIBOR. Borrower may prepay principal on any portion of
this Note which bears interest determined in relation to the Daily One Month
LIBOR rate at any time, in any amount and without penalty.


(b)    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of One Hundred Thousand Dollars ($100,000.00); provided however, that if
the outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:


(i)    Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the LIBOR Period applicable thereto.


(ii)    Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.


(iii)    If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.


Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Daily
One Month LIBOR rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).





--------------------------------------------------------------------------------





(c)    Application of Prepayments. If principal under this Note is payable in
more than one installment, then any prepayments of principal shall be applied to
the most remote principal installment or installments then unpaid.


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of May 3, 2016, as
amended from time to time (the "Credit Agreement"). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an "Event of Default" under
this Note.


MISCELLANEOUS:


(a)    Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, if any, or upon the
occurrence of any Event of Default, the holder of this Note, at the holder's
option, may declare all sums of principal and interest outstanding hereunder to
be immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of the holder's
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder's rights and/or the collection of any amounts which
become due to the holder under this Note whether or not suit is brought, and the
prosecution or defense of any action in any way related to this Note, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity.


(b)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of Pennsylvania, but giving effect to federal laws applicable to
national banks, without reference to the conflicts of law or choice of law
principles thereof.


(d)    Business Purpose. Borrower represents and warrants that all loans
evidenced by this Note are for a business, commercial, investment, or other
similar purpose and not primarily for a personal, family or household use.


(e)    WARRANT OF ATTORNEY TO CONFESS JUDGMENT. BORROWER HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT
OF RECORD, FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR AND
CONFESS JUDGMENT AGAINST BORROWER FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE
UNDER THIS NOTE, WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY
OF EXECUTION AND WITH AN AMOUNT EQUAL TO FIFTEEN







--------------------------------------------------------------------------------





PERCENT (15%) OF THE AMOUNT OF SUCH JUDGMENT, BUT NOT LESS THAN TEN THOUSAND
DOLLARS ($10,000.00), ADDED FOR ATTORNEYS’ COLLECTION FEES. TO THE EXTENT
PERMITTED BY LAW, BORROWER RELEASES ALL ERRORS IN SUCH PROCEEDINGS. IF A COPY OF
THIS NOTE, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS NOTE
SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL NOTE AS A WARRANT OF ATTORNEY. THE AUTHORITY AND POWER TO APPEAR FOR
AND CONFESS JUDGMENT AGAINST BORROWER SHALL NOT BE EXHAUSTED BY THE INITIAL
EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN AS THE HOLDER SHALL FIND IT
NECESSARY AND DESIRABLE AND THIS NOTE SHALL BE A SUFFICIENT WARRANT THEREFORE.
THE HOLDER HEREOF MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT
JURISDICTIONS FOR ALL OR ANY PART OF THE AMOUNT OWING HEREUNDER, WITHOUT REGARD
TO WHETHER JUDGMENT HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR
THE SAME AMOUNT. IN THE EVENT ANY JUDGMENT CONFESSED AGAINST BORROWER HEREUNDER
IS STRICKEN OR OPENED UPON APPLICATION BY OR ON BORROWER’S BEHALF FOR ANY
REASON, THE HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND
CONFESS JUDGMENT AGAINST BORROWER FOR ANY PART OR ALL OF THE AMOUNTS OWING
HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS
IN SUCH PRIOR PROCEEDINGS.


IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
executed this Note as a sealed instrument as of the date first written above.


GLOBUS MEDICAL, INC.
 
 
 
 
 
By: /s/ DANIEL SCAVILLA                   (SEAL)
 
 
DANIEL SCAVILLA, CFO
 
 
 
 
 
 
 
 
 
 
 
GLOBUS MEDICAL NORTH AMERICA, INC.
 
 
 
 
 
By: /s/ DANIEL SCAVILLA                   (SEAL)
 
 
DANIEL SCAVILLA, CFO
 
 








--------------------------------------------------------------------------------





SECOND AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of June
1, 2018, by and between GLOBUS MEDICAL, INC., a Delaware corporation and GLOBUS
MEDICAL NORTH AMERICA, INC., a Pennsylvania corporation ("Borrower"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 3, 2016, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1. (a) is hereby amended (a) by deleting "May 31, 2018" as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "May 31, 2019," and (b) by deleting "Fifty Million
Dollars ($50,000,000.00)" as the maximum principal amount available under the
Line of Credit, and by substituting for said amount "One Hundred Twenty Five
Million Dollars ($125,000,000.00)," with such changes to be effective upon the
execution and delivery to Bank of a promissory note dated as of June 1, 2018
(which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.


2.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


3.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed as a sealed instrument as of the day
and year first written above.


GLOBUS MEDICAL, INC.
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
 
 
By: /s/ DANIEL SCAVILLA                   (SEAL)
 
By: /s/ JOSEPH J. DEMARCO, JR.
DANIEL SCAVILLA, CFO
 
JOSEPH J. DEMARCO, JR.,
 
 
SENIOR VICE PRESIDENT
 
 
 
 
 
 
GLOBUS MEDICAL NORTH AMERICA, INC.
 
 
 
 
 
By: /s/ DANIEL SCAVILLA                   (SEAL)
 
 
DANIEL SCAVILLA, CFO
 
 






